Citation Nr: 0735414	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-32 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for high 
cholesterol.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to March 
1985, and from January 1987 to July 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2004, a statement of the case was issued in 
August 2004, and a substantive appeal was received in 
September 2004.  In his substantive appeal, the veteran 
requested a Board hearing which was scheduled for September 
2007.  However, in an August 2007 written submission, the 
veteran withdrew his request for a hearing.


FINDINGS OF FACT

1.  In a January 1999 rating decision, the RO denied 
entitlement to service connection for high cholesterol; the 
veteran did not file a notice of disagreement.  

2.  In July 2003, the veteran filed a request to reopen his 
claim of service connection for high cholesterol. 

3.  Additional evidence received since the RO's January 1999 
decision is new to the record but by itself or in connection 
with the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim of service connection for high cholesterol, and 
does not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The January 1999 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been received since the 
January 1999 denial, and the claim of service connection for 
high cholesterol is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in August 2003.  
The letter predated the March 2004 rating decision.  See id.  
The VCAA letter notified the veteran of what information and 
evidence is needed to reopen (see Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006)) and substantiate his claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The August 2003 
letter has clearly advised the veteran of the evidence 
necessary to substantiate his claim. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the claim does not warrant reopening, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records for the period September 
1986 to July 1998.  The Board acknowledges that service 
medical records are unavailable for the period November 1973 
to March 1985.  Due to the missing service medical records, 
the Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The Board notes, however, that such service 
medical records would offer no additional assistance as there 
is no dispute that the veteran underwent treatment for high 
cholesterol during his period of service from September 1986 
to July 1998.  As will be discussed below, the basis of not 
reopening the claim is that such high cholesterol does not 
constitute a disability for VA purposes.  There is otherwise 
no indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

Because the evidence does not establish competent evidence of 
a current disability for VA purposes, it is not necessary to 
obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Moreover, the statutory duty to assist the 
veteran does not arise if the veteran has not presented new 
and material evidence to reopen his claim.  Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for high cholesterol was received in July 2003, 
and the regulation applicable to his appeal provides that new 
and material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2007).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

In August 1998, the veteran filed a claim of entitlement to 
service connection for high cholesterol.  Of record at the 
time of such decision were the veteran's service medical 
records for the period September 1986 to July 1998.  Such 
claim was denied by the RO in a January 1999 rating decision 
on the basis that high cholesterol does not constitute a 
disability for VA purposes.  Such decision was issued to the 
veteran in February 1999.  The veteran did not file a notice 
of disagreement, thus the January 1999 RO decision is final.  
38 U.S.C.A. § 7105.  The evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the issuance of the January 1999 RO determination in 
February 1999.

As noted, in July 2003, the veteran filed a claim to reopen 
entitlement to service connection for high cholesterol.  Such 
claim was denied in a March 2004 rating determination on the 
basis that the veteran had not submitted new and material 
evidence to reopen his claim.  The following appeal ensued.  
The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Because new and material evidence 
has not been submitted, the claim of service connection for 
high cholesterol cannot be reopened.

In this case, the veteran claims entitlement to service 
connection for high cholesterol on the basis that he was 
treated for elevated cholesterol during his period of active 
service.  The Board acknowledges the November 1993 in-service 
diagnosis of hyperlipidemia, and that in June 1994 he 
underwent further consultation for his cholesterol levels.  
Moreover, a July 1998 service entry reflects a finding of 
high cholesterol.  The veteran has also submitted post-
service VA outpatient treatment records dated in 2002 which 
reflect a diagnosis of hyperlipidemia.

Initially, the Board notes that the veteran's service medical 
records documenting high cholesterol were considered by the 
RO in previously denying the claim of service connection for 
high cholesterol; thus such records are duplicative of 
previously considered evidence.  The basis of the RO denying 
the claim was that high cholesterol is not considered a 
disability for VA purposes.  New evidence on file consists of 
post-service VA outpatient treatment records which reflect a 
diagnosis of hyperlipidemia; such evidence, however, does not 
related to unestablished fact necessary to substantiate the 
claim.  While acknowledging that the veteran was treated for 
high cholesterol during service and that he continues to be 
treated for hyperlipidemia, the Board notes that 
hyperlipidemia and elevated cholesterol are laboratory 
findings and are not disabilities in and of themselves for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used 
for VA purposes refers to impairment of earning capacity.  
See 38 C.F.R. § 4.1; Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  There is no evidence of record suggesting the 
veteran's elevated cholesterol or hyperlipidemia causes any 
impairment of earning capacity.  While elevated cholesterol 
may be evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding.  The Board notes that a symptom, without 
a diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Nothing in the medical evidence presently on 
file shows the veteran has a current disability manifested by 
elevated cholesterol.  If the veteran develops a disability 
that he believes is related to hypercholesterolemia, he is 
free to file a claim of service connection for such 
disability.

Overall, the evidence submitted since the January 1999 rating 
decision, while new, is not material and does not raise a 
reasonable possibility of substantiating the claim, and, by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  For these 
reasons, the Board concludes that the veteran has not 
presented new and material evidence to reopen his claim of 
service connection for high cholesterol.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board's analysis must end here, 
and the appeal is denied.  




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


